Motion DENIED and Order filed June 3, 2016.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00433-CV
                                   ____________

IN RE JOYCE M. HUTCHERSON, RUDOLPH J. PUSOK AND JIMMIE R.
                       PUSOK, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                         County Civil Court at Law No. 4
                             Harris County, Texas
                         Trial Court Cause No. 1059926

                                     ORDER

      On May 31, 2016, relators Joyce M. Hutcherson, Rudolph J. Pusok and
Jimmie R. Pusok, filed a petition for writ of mandamus in this court. Relators ask
this court to order the Honorable Roberta Lloyd, Judge of the County Civil Court at
Law No. 4, in Harris County, Texas, to vacate her order dated April 25, 2016, entered

                                         1
in trial court number 1059926, styled Harris County v. Joyce M. Hutcherson, et. al.
denying relators’ motion to enforce a Rule 11 scheduling agreement. Relators
requested the trial court to strike the “Second Amended Original Petition in
Condemnation” filed on March 25, 2016, as untimely under the agreement. Relators
claim the respondent abused her discretion by issuing this order and not striking the
amended petition.

      The court requests Harris County, the real party-in-interest, to file a response
to the petition for writ of mandamus on or before June 17, 2016. See Tex. R. App.
P. 52.4.

      Relators’ petition for writ of mandamus also includes a motion for temporary
relief in which relators ask this court to stay proceedings in the trial court pending a
decision on the petition. See Tex. R. App. P. 52.8(b), 52.10. We DENY relators’
motion because relators have not shown that they sought a stay of the summary
judgment proceeding or any other proceeding from the trial court and that the trial
court denied such relief.

                                               PER CURIAM


Panel consists of Chief Justice Frost and Justices McCally and Brown.




                                           2